Citation Nr: 0530909	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating in excess of 20 
percent for service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1948, and from September 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO decision that granted an 
increased disability rating of the veteran's service-
connected duodenal ulcer from 10 percent to 20 percent, 
effective from February 2003.  The veteran filed a Notice of 
Disagreement in May 2003 seeking a higher disability rating 
for this condition. See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  A Statement of the Case was issued in December 2003, 
and the veteran filed a timely appeal in January 2004.  

In November 2004, the Board remanded this claim for 
additional evidentiary development and to ensure compliance 
with the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  The veteran's duodenal ulcer manifests as abdominal pain, 
epigastric tenderness and dyspepsia, but does not cause 
anemia, weight loss, vomiting, hematasis, or  diarrhea, or 
involve incapacitating episodes.

2.  The veteran's duodenal ulcer is not so exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.




CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for duodenal ulcer have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim herein.  

The veteran is seeking an increased disability rating in 
excess of 20 percent for his service-connected duodenal 
ulcer.  Through his statements submitted herein, he alleges 
that this condition results in consistent epigastric pain, 
severe at times, and restricts his employment capabilities.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

When rating a veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  

The RO has rated the veteran's service-connected duodenal 
ulcer as 20 percent disabling under Diagnostic Code 7305, 
used in rating duodenal ulcers.  That rating contemplates a 
moderate disability with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent rating contemplates a moderately severe disability 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Finally, a 60 percent rating, the highest 
assignable under this code, contemplates severe disability 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7305 (2004). 

Based on these criteria and the evidence noted below, the 
Board finds that the veteran's duodenal ulcer does not more 
nearly approximate the criteria for an evaluation in excess 
of 20 percent.  

The veteran's most recent VA examination for the stomach was 
conducted in July 2005.  The report of this examination noted 
that he was currently taking Maalox as needed, and 
Omeproazole for ulcer prophylaxis.  The veteran denied any 
nausea or vomiting related to his duodenal ulcer, he also 
denied any recent hematemesis or melana.  He denied any 
problems with diarrhea or constipation, and denied any 
distention.  He reported complaints of abdominal pain, 
occasionally severe.  Physical examination revealed that the 
veteran weighed 215 pounds, and that his Body Mass Index 
(BMI) was 30.  The report noted that his weight was stable, 
and that there were no signs of anemia.  Physical examination 
of the abdomen revealed it was nondistended, and there was 
tenderness and pain with light palpation to the epigastric 
area.  There was no organomegaly, no abdominal masses, and 
bowel sounds were active in all quadrants.  The report noted 
that the veteran had recently undergone an upper endoscopy, 
in August 2004, which showed normal findings of the 
esophagus, stomach, pre-pyloric antrum, pylorus, duodenum and 
post duodenal area.  An addendum to this procedure, dated in 
August 2004, noted a diagnosis of duodenal ulcer with chronic 
epigastric area pain.  Continue treatment for ulcer 
prophylaxis.  

A treatment report, dated in June 2004, noted the veteran's 
complaints of abdominal pain.  The report concluded with an 
impression of probable helicobacter pylori gastritis.  In 
August 2004, the veteran underwent a biopsy of his duodenal 
mucosa.  The report of this procedure noted laboratory 
findings of no significant pathologic change.  A treatment 
report, dated in December 2003, noted his complaints of 
abdominal pain, on and off for many years.  The report 
concluded with an impression of peptic ulcer disease.

A VA examination for the stomach was conducted in March 2003.  
The examination report noted the veteran's complaints of 
constant epigastric pain, severe at times.  He denied any 
nausea or vomiting, hematemesis or melena.  He denied any 
problems with diarrhea or constipation.  He denied any 
distention.  The report noted that he was currently treating 
his condition was Maalox, which reportedly decreases the 
pain.  The report noted his increasing problems with food 
intolerance.  Physical examination revealed that he weighed 
213 pounds, which was noted to be stable, with a BMI index of 
25.4.  There were no signs of anemia, such as mucous membrane 
pallor or nailbed pallor.  The abdomen was nondistended.  
There was tenderness and pain with light palpation to the 
epigastric area.  No organomegaly, and no abdominal masses 
were detected, and bowel sounds were active in all four 
quadrants.  The report concluded with a diagnosis of duodenal 
ulcer currently in remission.

The above evidence establishes that the veteran's duodenal 
ulcer manifests as abdominal pain, epigastric tenderness and 
dyspepsia, symptoms that are contemplated in the 20 percent 
evaluation assigned that disability.  The above evidence also 
establishes that the disability does not cause anemia, weight 
loss, persistent diarrhea, or involve incapacitating 
episodes.  Accordingly, an evaluation in excess of 20 percent 
is not assignable under Diagnostic Code 7305. 

There is no other alternative diagnostic code under 38 C.F.R. 
§ 4.114 that could apply to the veteran's duodenal ulcer.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's duodenal ulcer has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that the impairment resulting from the veteran's 
duodenal ulcer is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 20 percent is 
not warranted for the veteran's duodenal ulcer.  Accordingly, 
the benefit sought on appeal is denied.

Veterans Claims Assistance

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, and a duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's March 2003 and January 2005 letters, the May 2003 
rating decision, the December 2003 statement of the case 
(SOC), the July 2005 supplemental SOC, and the Board's 
November 2004 remand herein, advised the veteran what 
information and evidence was needed to substantiate his claim 
herein and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  The documents also advised him what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Moreover, through these notices and RO 
actions, the veteran was effectively asked to submit any of 
the necessary evidence to substantiate his claim, that was in 
his possession.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.    The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In addition, the RO has obtained 
two VA examinations to determine the severity of the 
veteran's duodenal ulcer.  Thus, the Board considers the VA's 
duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claims herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claims.  


ORDER

A disability rating in excess of 20 percent for duodenal 
ulcer is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


